IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


RICHARD S. ABBAS,

              Appellant,

 v.                                                      Case No. 5D17-2049

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed November 17, 2017

3.850 Appeal from the Circuit Court
for Flagler County,
Dennis Craig, Judge.

Richard S. Abbas, Gainesville, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Kielan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

       Richard Abbas appeals the summary denial of his Florida Rule of Criminal Procedure

3.850 motion for postconviction relief, alleging ineffective assistance of counsel. Because

the records attached to the order do not conclusively refute Abbas' claim that counsel was

ineffective for threatening to withdraw if Abbas did not accept a plea, we reverse the order

under review and remand for attachment of portions of the record conclusively refuting

Abbas' claim that he was threatened with counsel's withdrawal during the April 2016 plea and
resentencing proceeding or, in the absence of such records, for an evidentiary hearing.

See Freeman v. State, 761 So. 2d 1055, 1061 (Fla. 2000) ("[A] defendant is entitled to an

evidentiary hearing on a postconviction relief motion unless (1) the motion, files, and

records in the case conclusively show that the prisoner is entitled to no relief, or (2) the

motion or a particular claim is legally insufficient." (citing Maharaj v. State, 684 So. 2d 726

(Fla. 1996))).

       REVERSED and REMANDED.

COHEN, C.J., EVANDER and BERGER, JJ., concur.




                                              2